NO. 12-18-00045-CV

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

                                                 §      APPEAL FROM THE 349TH
EX PARTE:
                                                 §      JUDICIAL DISTRICT COURT
ROBERT ANTHONY RUHL
                                                 §      ANDERSON COUNTY, TEXAS

                                  MEMORANDUM OPINION
       Appellant, Robert Anthony Ruhl, filed an application for a Writ of Habeas Corpus
contending that no probable cause existed to arrest him for criminal trespass or to continue to
detain him. The trial court denied the application, finding that there was probable cause to arrest
and detain Appellant. In one issue, Appellant challenges the sufficiency of the evidence to
support a finding of probable cause for his arrest and detention. We reverse and order Appellant
discharged.


                                         BACKGROUND
       At 8:00 p.m., January 12, 2018, Officer Zackry McNew with the Palestine Police
Department was dispatched to the Inwood Apartments in response to a disturbance call. The
complainant said someone was trying to force their way into her apartment. When Officer
McNew arrived at the Inwood Apartments, he found another officer speaking to Appellant, who
the other officer had seen coming down the stairs from the complainant’s apartment. Appellant
admitted to the officers that he knocked on the door of complainant’s apartment. Officers had no
knowledge that Appellant entered the apartment. Officer McNew testified that Appellant was
aware of his criminal trespass notice for complainant’s apartment. The officers knocked on the
complainant’s apartment door. However, the complainant would not come to the door so the
officers were unable to talk to her. The officers arrested Appellant for criminal trespass. After
the trial court subsequently denied Appellant’s habeas application, this proceeding followed.
                    DENIAL OF APPLICATION FOR WRIT OF HABEAS CORPUS
       In his sole issue, Appellant maintains that the evidence is insufficient to support a finding
of probable cause to support his arrest for criminal trespass.
Standard of Review
       The trial court’s order denying relief after a habeas corpus proceeding is reviewed to
determine if the trial court’s decision is clearly erroneous. See Brown v. State, 938 S.W.2d 66,
69 (Tex. App.—Tyler 1996, pet. ref’d). The clearly erroneous standard obviously accords great
deference to the trial court’s findings. Ex parte May, 852 S.W.2d 3, 5 (Tex. App.—Dallas 1993,
writ ref’d). The appellate court views the evidence in the light most favorable to the trial court’s
ruling. Id.
Applicable Law
       A person commits an offense if the person enters or remains on or in property of another
without effective consent and the person (1) had notice that the entry was forbidden, or (2)
received notice to depart but failed to do so. TEX. PENAL CODE ANN. § 30.05(a) (West Supp.
2017). “Entry” means the intrusion of the entire body. Id. § 30.05(b) (West Supp. 2017).
       “The writ of habeas corpus is the remedy to be used when any person is restrained in his
liberty. It is an order issued by a court or judge of competent jurisdiction, directed to anyone
having a person in his custody, or under his restraint, commanding him to produce such person,
at a time or place named in the writ, and show why he is held in custody or under restraint.”
TEX. CODE CRIM. PROC. ANN. § 11.01 (West 2015). “Generally speaking a defendant detained
pending trial may seek habeas corpus relief on the ground that he is being detained in the
absence of the necessary probable cause.” 41 George E. Dix and John M. Schmolesky, Texas
Practice Series: Criminal Practice and Procedure § 22.5 (3d ed. 2011). If the defendant secures
a hearing on his application for habeas corpus relief and he has been neither indicted nor
afforded an examining trial, it is the state’s burden at the hearing to introduce sufficient evidence
to show probable cause to believe the defendant committed an offense. See Ex parte Wright,
138 Tex. Crim. 350, 136 S.W.2d 212, 213 (Tex. Crim. App. 1940); see also Russell v. State, 604
S.W.2d 914, 921 n.12 (Tex. Crim. App. [Panel Op.] 1980); see also Ex parte Robinson, 641
S.W.2d 552, 553 (Tex. Crim. App. [Panel Op.] 1982).




                                                  2
                  It is well established that there are different standards for sufficient probable cause that
         vary according to the degree of infringement of personal liberty: less is required for a temporary
         detention for purposes of further investigation than is required for a full custodial arrest.
         Likewise, probable cause for issuance of a warrant to arrest does not necessarily satisfy the
         standard required for continued detention to answer the charge when such detention is challenged
         by habeas corpus.


Ex parte Garcia, 547 S.W.2d 271, 274 (Tex. Crim. App. 1977). If no legal cause be shown for
the imprisonment or restraint, the applicant shall be discharged. TEX. CODE CRIM. PROC. ANN.
art. 11.40 (West 2015).
Discussion
         According to the record in this case, there is absolutely no evidence that Appellant
entered the apartment where his entry had been forbidden. Appellant admitted only that he
knocked on the apartment door. Thus, the officers had no probable cause to arrest Appellant for
criminal trespass. See TEX. PENAL CODE ANN. § 30.05(a)-(b)(1). The State failed to discharge
its burden of proving the existence of facts showing Appellant to be guilty of criminal trespass.
See Ex parte Wright, 136 S.W.2d at 213; see also Russell, 604 S.W.2d at 921 n.12; Ex parte
Robinson, 641 S.W.2d at 553. Therefore, no probable cause exists for his continued detention
and Appellant must be discharged. See Ex parte Garcia, 547 S.W.2d at 274; see also TEX. CODE
CRIM. PROC. ANN. art 11.40. We sustain Appellant’s sole issue.


                                                   DISPOSITION
         The order of the trial court is reversed and the Appellant is ordered discharged from
further confinement.

                                                                                BILL BASS
                                                                                 Justice

Opinion delivered July 18, 2018.
Panel consisted of Hoyle, J., Neeley, J., and Bass, Retired J., Twelfth Court of Appeals, sitting by assignment.




                                                    (PUBLISH)




                                                          3
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                            JULY 18, 2018


                                         NO. 12-18-00045-CV


                          EX PARTE: ROBERT ANTHONY RUHL


                                Appeal from the 349th District Court
                   of Anderson County, Texas (Tr.Ct.No. DCCV18-054-349)

                      THIS CAUSE came to be heard on the appellate record and the briefs filed
herein, and the same being considered, it is the opinion of this court that the trial court’s order
denying Appellant’s application for a Writ of Habeas Corpus be reversed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this Court that
the trial court’s order denying Appellant’s application for a Writ of Habeas Corpus, be, and the
same is, hereby reversed and judgment is rendered discharging Appellant from further
confinement; and that this decision be certified to the court below for observance.
                   Bill Bass, Justice.
                   Panel consisted of Hoyle, J., Neeley, J. and Bass, Retired J., Twelfth Court of Appeals,
                   sitting by assignment.